      Case 1:21-cv-02162-PGG-BCM Document 11 Filed 03/29/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            3/29/21
GEORGE S. ELGHOSSAIN, et al.,
               Plaintiffs,                          21-CV-2162 (PGG) (BCM)
       -against-
                                                    ORDER REGARDING GENERAL
BANK AUDI S.A.L., et al.,                           PRETRIAL MANAGEMENT
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The above-referenced action has been referred to Magistrate Judge Barbara Moses for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions,

and settlement, pursuant to 28 U.S.C. § 636(b)(1)(A). All pretrial motions and applications,

including those related to scheduling and discovery (but excluding motions to dismiss or for

judgment on the pleadings, for injunctive relief, for summary judgment, or for class certification

under Fed. R. Civ. P. 23) must be made to Judge Moses and in compliance with this Court's

Individual Practices in Civil Cases and Emergency Individual Practices in Civil Cases, available

on the Court's website at https://nysd.uscourts.gov/hon-barbara-moses. Parties and counsel are

cautioned:

       1.      Once a discovery schedule has been issued, all discovery must be initiated in time

to be concluded by the close of discovery set by the Court.

       2.      Discovery     applications,   including   letter-motions   requesting    discovery

conferences, must be made promptly after the need for such an application arises and must

comply with Local Civil Rule 37.2 and § 2(b) of Judge Moses's Individual Practices. It is the

Court's practice to decide discovery disputes at the Rule 37.2 conference, based on the parties'

letters, unless a party requests or the Court requires more formal briefing. Absent extraordinary

circumstances, discovery applications made later than 30 days prior to the close of discovery

may be denied as untimely.
      Case 1:21-cv-02162-PGG-BCM Document 11 Filed 03/29/21 Page 2 of 3




       3.      For motions other than discovery motions, pre-motion conferences are not

required, but may be requested where counsel believe that an informal conference with the Court

may obviate the need for a motion or narrow the issues.

       4.      Requests to adjourn a court conference or other court proceeding (including a

telephonic court conference) or to extend a deadline must be made in writing and in compliance

with § 2(a) of Judge Moses's Individual Practices. Telephone requests for adjournments or

extensions will not be entertained.

       5.      In accordance with § 1(d) of Judge Moses's Individual Practices, letters and letter-

motions are limited to four pages, exclusive of attachments. Courtesy copies of letters and letter-

motions filed via ECF are not required during the pendency of the COVID-19 national

emergency.

       6.      If you are aware of any party or attorney who should receive notice in this action,

other than those currently listed on the docket sheet, please notify Courtroom Deputy Kevin

Snell at (212) 805-0228 immediately.

       7.      Plaintiffs are hereby notified that, until further notice, pro se parties may file

pleadings, letters, and other documents with the Court by using any of the following methods:

               a. Drop off the document in the drop box located in the lobby of the U.S.

                    Courthouse at 500 Pearl Street, New York, NY, 10007.

               b.   Mail the documents to the Pro Se Intake Unit in Room 105 in the Thurgood

                    Marshall Courthouse, 40 Foley Square, New York, NY 10007.

               c.   Email the documents to Temporary_Pro_Se_Filing@nysd.uscourts.gov.

                    Instructions for filing documents by email may be found on the Court's

                    website at nysd.uscourts.gov/forms/instructions-filing-documents-email.




                                                2
      Case 1:21-cv-02162-PGG-BCM Document 11 Filed 03/29/21 Page 3 of 3




       The Pro Se Intake Unit (telephone 212-805-0175) may be of assistance to pro se litigants

in connection with court procedures.

         PLEASE BE AWARE THAT, FOR THE DURATION OF THE COVID-19
         NATIONAL EMERGENCY, UNLESS OTHERWISE ORDERED BY THE
         COURT:

         Conferences and Hearings. All court conferences and hearings will be conducted
         by teleconference. Please treat the teleconference as you would treat a public
         court appearance. If a conference or hearing in another matter is ongoing,
         please be silent (mute your line) until your case is called.

         Remote Depositions. Pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), all
         depositions in this action may be taken via telephone, videoconference, or other
         remote means, and may be recorded by any reliable audio or audiovisual means.
         This Order does not dispense with the requirements set forth in Fed. R. Civ. P.
         30(b)(5), including the requirement that, unless the parties stipulate otherwise,
         the deposition be "conducted before an officer appointed or designated under
         Rule 28," and that the deponent be placed under oath by that officer. For
         avoidance of doubt, a deposition will be deemed to have been conducted
         "before" an officer so long as that officer attends the deposition via the same
         remote means (e.g., telephone conference call or video conference) used to
         connect all other remote participants, and so long as all participants (including
         the officer) can clearly hear and be heard by all other participants.


       The Clerk of Court is respectfully directed to mail a copy of this Order to the plaintiffs.

Dated: New York, New York
       March 29, 2021                            SO ORDERED.



                                                 ________________________________
                                                 BARBARA MOSES
                                                 United States Magistrate Judge




                                                 3
